THE THIRTEENTH COURT OF APPEALS

                                     13-12-00478-CV


                            PARKDALE SHOPPING CENTER
                                       v.
                            DOLGENCORP OF TEXAS, INC.


                                   On Appeal from the
                   County Court at Law No. 2 of Nueces County, Texas
                              Trial Cause No. 09-61455-2


                                       JUDGMENT

        THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the trial court’s judgment should be set aside without regards to

the merits and the cause remanded to the trial court for rendition of judgment in

accordance with the agreements. The Court orders the judgment SET ASIDE and the

case is REMANDED. Costs of the appeal are adjudged against the party incurring

same.

        We further order this decision certified below for observance.



November 14, 2013